Ducker, Judge:
The claimant, The City of Morgantown, West Virginia, filed a claim in the sum of $180.00, representing unpaid rent for hangar space by Army National Guard at claimant’s municipal airport for the period beginning July 1, 1964 and ending December 1, 1964, the period for which the use of hangar space was kept by the National Guard for its use after the expiration of a previous year to year lease. There appears to be no month to *80month tenancy involved requiring notice which might have obligated the Adjutant General to give notice in order to be relieved of rent for the month of December. The Adjutant General of West Virginia, under whose jurisdiction said matter was, admitted the correctness and justice of the claim, and when the same was presented to the Commissioner of Finance and Administration, that department of the State answered that as there was no appropriation for the claim it could not legally pay it although he considered the same a moral obligation.
The claim is in error in its amount of $180.00 representing six months of rent at $30.00 per month, because the period for which the same was used was only for a five months period between July 1, 1964 and December 1, 1964, which at $30.00 per month amounts to $150.00.
We are of the opinion, therefore, that the claim should be sustained to the extent of $150.00, and an award in that amount is hereby made.
Claim allowed in the amount of $150.00.